258 S.W.3d 884 (2008)
Larry Wade McGEE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90285.
Missouri Court of Appeals, Eastern District, Division Two.
June 10, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2008.
Application for Transfer Denied August 26, 2008.
Mark A. Grothoff, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
The movant, Larry Wade McGee, appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(2).